Citation Nr: 1123211	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  07-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arteriosclerotic coronary heart disease, including as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claim.

In August 2008, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  

A July 1991 rating decision determined that atherosclerotic coronary heart disease with myocardial infarction was not directly related to the Veteran's active service.  The Veteran did not appeal that decision and that issue is not currently before the Board.

Ordinarily, a final RO rating decision may not be reconsidered on the merits unless it is shown that the previous rating decision had clear and unmistakable error (CUE) or unless new and material evidence was received to reopen the claim.  However, the Veteran's claim for secondary service connection based upon service-connected PTSD and diabetes mellitus represents a new theory of entitlement that was not previously considered by the RO in the last final denial of the claim as service connection had not been in effect for these disabilities at that time.  Accordingly, that claim must be adjudicated on a de novo basis by VA and may not be adjudicate as a "new and material evidence" issue.  See Spencer v. Brown, 4 Vet. App. 283 (1993).


FINDINGS OF FACT

1.  Service personnel records show that the Veteran served in the Republic of Vietnam. 

2.  It is presumed that the Veteran's coronary artery disease is due to exposure to herbicides in Vietnam.  


CONCLUSION OF LAW

Service connection for arteriosclerotic coronary heart disease is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

A Veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53,202 (Aug. 31, 2010).

The Veteran's service personnel records show that he served in the Republic of Vietnam.  VA and private treatment records show that the Veteran has been diagnosed as having coronary artery disease.  Although the claim has been adjudicated on the theory of secondary service connection, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  Thus presumptive service connection for the Veteran's coronary artery disease based on herbicide exposure is established. 

Given the favorable disposition of the claim, the Board notes that the duties to notify and assist have been met to the extent necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for arteriosclerotic coronary heart disease is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


